             Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 1 of 19



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  LUIS        ANTONIO            ORTIZ          OCHOA,
  individually and on behalf of others similarly                     COMPLAINT
  situated,
                                      Plaintiff,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  PRINCE DELI GROCERY CORP. (D/B/A
  PRINCE DELI GROCERY) and ABDO S.                                      ECF Case
  ANAM           (A.K.A.         ABDO           SALEH),
                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Luis Antonio Ortiz Ochoa (“Plaintiff Ortiz” or “Mr. Ortiz”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Prince Deli Grocery Corp. (d/b/a Prince Deli

 Grocery), (“Defendant Corporation”) and Abdo S. Anam (a.k.a. Abdo Saleh), (“Individual

 Defendant”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Ortiz is a former employee of Defendants Prince Deli Grocery Corp. (d/b/a

Prince Deli Grocery) and Abdo S. Anam (a.k.a. Abdo Saleh).

       2.       Defendants own, operate, or control a deli, located at 1461 5th Ave, New York, NY

10035 under the name “Prince Deli Grocery”.
               Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 2 of 19



         3.      Upon information and belief, individual Defendant Abdo S. Anam (a.k.a. Abdo

Saleh), serve or served as owner, manager, principal, or agent of Defendant Corporation and, through

this corporate entity, operates or operated the deli as a joint or unified enterprise.

         4.      Plaintiff Ortiz was employed as a grill man at the deli located at 1461 5th Ave, New

York, NY 10035.

         5.      At all times relevant to this Complaint, Plaintiff Ortiz worked for Defendants in

excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

         6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Ortiz appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

         7.      Further, Defendants failed to pay Plaintiff Ortiz the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         8.      Furthermore, Defendants repeatedly failed to pay Plaintiff Ortiz wages on a timely

basis.

         9.      Defendants’ conduct extended beyond Plaintiff Ortiz to all other similarly situated

employees.

         10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Ortiz and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

         11.     Plaintiff Ortiz now brings this action on behalf of himself, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the



                                                    -2-
              Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 3 of 19



“NYLL”), and the “spread of hours” and overtime wage orders of the New York Commissioner of

Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours

Wage Order”), including applicable liquidated damages, interest, attorneys’ fees and costs.

        12.     Plaintiff Ortiz seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Ortiz’s state law claims under 28 U.S.C.

§ 1367(a).

        14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiff Ortiz was employed by Defendants in this

district.

                                                 PARTIES

                                                   Plaintiff

        15.     Plaintiff Luis Antonio Ortiz Ochoa (“Plaintiff Ortiz” or “Mr. Ortiz”) is an adult

individual residing in Queens County, New York.

        16.     Plaintiff Ortiz was employed by Defendants at Prince Deli & Grocery from

approximately August 2017 until on or about September 10, 2018.




                                                  -3-
               Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 4 of 19



         17.     Plaintiff Ortiz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

         18.     At all relevant times, Defendants owned, operated, or controlled a deli, located at

1461 5th Ave, New York, NY 10035 under the name “Prince Deli Grocery”.

         19.     Upon information and belief, Prince Deli Grocery Corp. (d/b/a Prince Deli Grocery)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1461 5th Ave, New York, NY

10035.

         20.     Defendant Abdo S. Anam (a.k.a. Abdo Saleh) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Abdo S.

Anam (a.k.a. Abdo Saleh) is sued individually in his capacity as owner, officer and/or agent of

Defendant Corporation. Defendant Abdo S. Anam (a.k.a. Abdo Saleh) possesses operational control

over Defendant Corporation, an ownership interest in Defendant Corporation, and controls

significant functions of Defendant Corporation. He determines the wages and compensation of the

employees of Defendants, including Plaintiff Ortiz, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                 Defendants Constitute Joint Employers

         21.     Defendants operate a deli located in the Harlem section of Manhattan in New York

City.




                                                   -4-
             Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 5 of 19



       22.     Individual Defendant, Abdo S. Anam (a.k.a. Abdo Saleh), possesses operational

control over Defendant Corporation, possesses ownership interests in Defendant Corporation, and

controls significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Ortiz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Ortiz, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Ortiz (and all similarly situated employees)

and are Plaintiff Ortiz’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Ortiz and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendant Abdo S. Anam (a.k.a. Abdo

Saleh) operates Defendant Corporation as either an alter ego of himself and/or fails to operate

Defendant Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,



                                                  -5-
             Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 6 of 19



             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Ortiz’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Ortiz,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Ortiz’s services.

       29.     In each year from 2017 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       31.     Plaintiff Ortiz is a former employee of Defendants who was employed as a grill man.

Plaintiff Ortiz seeks to represent a class of similarly situated individuals under 29 U.S.C. 216(b).




                                                   -6-
             Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 7 of 19



                                   Plaintiff Luis Antonio Ortiz Ochoa

       32.     Plaintiff Ortiz was employed by Defendants from approximately August 2017 until

on or about September 10, 2018.

       33.     Defendants employed Plaintiff Ortiz as a grill man.

       34.     Plaintiff Ortiz regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

       35.     Plaintiff Ortiz’s work duties required neither discretion nor independent judgment.

       36.     Throughout his employment with Defendants, Plaintiff Ortiz regularly worked in

excess of 40 hours per week.

       37.     From approximately August 2017 until on or about September 10, 2018, Plaintiff

Ortiz worked from approximately 6:00 a.m. until on or about 5:20 p.m., to 5:30 p.m., 7 days a week

(typically 79.33 to 80.50 hours per week).

       38.     From approximately August 2017 until on or about September 10, 2018, Defendants

paid Plaintiff Ortiz his wages in cash.

       39.     From approximately August 2017 until on or about December 2017, Defendants paid

Plaintiff Ortiz $12.00 per hour.

       40.     From approximately January 2018 until on or about September 10, 2018, Defendants

paid Plaintiff Ortiz $13.00 per hour.

       41.     Plaintiff Ortiz’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       42.     For example, Defendants required Plaintiff Ortiz to work an additional 20 to 30

minutes past his scheduled departure time everyday, and did not pay him for the additional time he

worked.



                                                  -7-
             Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 8 of 19



       43.     Defendants never granted Plaintiff Ortiz any breaks or meal periods of any kind.

       44.     Nevertheless, Defendants deducted $5 from Plaintiff Ortiz’s weekly paycheck for

meals he never ate.

       45.     Plaintiff Ortiz was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       46.     Defendants took improper and illegal deductions from Plaintiff Ortiz’s wages;

specifically, Defendants deducted $20 from Plaintiff Ortiz’s weekly wages for his uniform.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ortiz regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Ortiz an accurate statement of wages, as required

by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Ortiz, in English and in Spanish

(Plaintiff Ortiz’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      50.      Defendants required Plaintiff Ortiz to purchase “tools of the trade” with his own

funds—including five pairs of non-slip shoes.

                                 Defendants’ General Employment Practices

      51.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Ortiz (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate spread of hours pay and overtime compensation as required

by federal and state laws.




                                                 -8-
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 9 of 19



      52.      Plaintiff Ortiz was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      53.      Defendants habitually required Plaintiff Ortiz to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      54.      Defendants    willfully disregarded      and   purposefully evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      55.      Defendants paid Plaintiff Ortiz his wages in cash.

      56.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      57.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Ortiz (and similarly situated individuals) worked, and

to avoid paying Plaintiff Ortiz properly for his full hours worked.

      58.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      59.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Ortiz and other similarly situated former workers.

      60.      Defendants failed to provide Plaintiff Ortiz and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;



                                                  -9-
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 10 of 19



rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      61.      Defendants failed to provide Plaintiff Ortiz and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      62.       Plaintiff Ortiz brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      63.      At all relevant times, Plaintiff Ortiz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and




                                                  - 10 -
                Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 11 of 19



one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      64.         The claims of Plaintiff Ortiz stated herein are similar to those of the other employees.

                                      FIRST CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      65.         Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

          66.     At all times relevant to this action, Defendants were Plaintiff Ortiz’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Ortiz (and

the FLSA Class members), controlled the terms and conditions of employment, and determined the

rate and method of any compensation in exchange for his employment.

          67.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          68.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      69.         Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Ortiz (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      70.         Defendants’ failure to pay Plaintiff Ortiz (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      71.         Plaintiff Ortiz (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                    - 11 -
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 12 of 19



                                  SECOND CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      72.      Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      73.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Ortiz overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      74.      Defendants’ failure to pay Plaintiff Ortiz overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      75.      Plaintiff Ortiz was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      76.      Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      77.      Defendants failed to pay Plaintiff Ortiz one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Ortiz’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      78.      Defendants’ failure to pay Plaintiff Ortiz an additional hour’s pay for each day

Plaintiff Ortiz’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      79.      Plaintiff Ortiz was damaged in an amount to be determined at trial.



                                                 - 12 -
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 13 of 19



                                 FOURTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      80.       Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      Defendants failed to provide Plaintiff Ortiz with a written notice, in English and in

Spanish (Plaintiff Ortiz’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      82.      Defendants are liable to Plaintiff Ortiz in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      83.       Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      84.      With each payment of wages, Defendants failed to provide Plaintiff Ortiz with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay



                                                 - 13 -
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 14 of 19



and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      85.      Defendants are liable to Plaintiff Ortiz in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      86.       Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      87.      Defendants required Plaintiff Ortiz to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      88.      Plaintiff Ortiz was damaged in an amount to be determined at trial.

                                 SEVENTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                              OF THE NEW YORK LABOR LAW

      89.       Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      At all relevant times, Defendants were Plaintiff Ortiz’s employers within the meaning

of the N.Y. Lab. Law §§ 2 and 651.




                                                - 14 -
               Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 15 of 19



       91.         Defendants made unlawful deductions from Plaintiff Ortiz’s wages including, but not

limited to, deductions for meals he never ate and for the uniforms they required him to wear at work.

       92.         The deductions made from Plaintiff Ortiz’s wages were not authorized or required by

law.

       93.         Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Ortiz’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

       94.         Plaintiff Ortiz was damaged in an amount to be determined at trial.



                                      EIGHTH CAUSE OF ACTION

                      VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                   OF THE NEW YORK LABOR LAW

       95.         Plaintiff Ortiz repeats and realleges all paragraphs above as though set forth fully

herein.

       96.         Defendants did not pay Plaintiff Ortiz on a regular weekly basis, in violation of

NYLL §191.

       97.         Defendants are liable to Plaintiff Ortiz in an amount to be determined at trial.

                                          PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Ortiz respectfully requests that this Court enter judgment against

 Defendants by:

             (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                     - 15 -
          Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 16 of 19



of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Ortiz and the FLSA Class members;

        (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Ortiz’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Ortiz and the FLSA Class members;

        (e)     Awarding Plaintiff Ortiz and the FLSA Class members damages for the amount of

unpaid overtime compensation and damages for any improper deductions or credits taken against

wages under the FLSA as applicable;

        (f)     Awarding Plaintiff Ortiz and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Ortiz;

        (h)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Ortiz;

        (i)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Ortiz;

        (j)     Declaring that Defendants violated the notice and recordkeeping requirements of



                                                - 16 -
            Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 17 of 19



the NYLL with respect to Plaintiff Ortiz’s compensation, hours, wages and any deductions or

credits taken against wages;

          (k)   Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Ortiz;

          (l)   Awarding Plaintiff Ortiz damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable

          (m)   Awarding Plaintiff Ortiz damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (n)   Awarding Plaintiff Ortiz liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation and spread of hours pay shown to

be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (o)   Awarding Plaintiff Ortiz and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

          (p)   Awarding Plaintiff Ortiz and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

          (q)   Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

          (r)   All such other and further relief as the Court deems just and proper.




                                                - 17 -
        Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 18 of 19



                                       JURY DEMAND

       Plaintiff Ortiz demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      October 15, 2018

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.
                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 18 -
           Case 1:18-cv-09417-ER Document 1 Filed 10/15/18 Page 19 of 19


                  Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 E 42'«'Street, Suite 4510                                                           Telephone:(212)317-1200
New York. New York 10165                                                                Facsimile:(212)317-1620


 Faillace@employmentcompliance.com



                                                                      September 28,2018
BY HAND




TO:      Clerk ofCourt,


I hereby consent to join this lawsuit as a party plaintiff.
(Yd, per medic de este documento, doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)



Name / Nombre:                                Luis Antonio Ortiz Ochoa


Legal Representative / Abogado:              Michael Faillace &, Associates. P.C.


Signature / Firma:                            Ld(S h-0

Date / Fecha:                                  28 de Septiembre 2018




                          Certified as a minority-owned business in the State of New York
